Citation Nr: 0935056	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-10 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional left eye disability resulting from May 
2003 cataract surgery and subsequent treatment at a VA 
medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
July 1964.

This appeal to the Board of Veterans' Appeals (Board) arose, 
in part, from a September 2004 rating decision in which the 
RO denied the Veteran's claim for compensation benefits, 
under the provisions of 38 U.S.C.A § 1151, for additional 
left eye disability resulting from May 2003 cataract surgery 
and subsequent treatment at a VA medical facility.  The 
Veteran filed a notice of disagreement (NOD) in November 
2004, and the RO issued a statement of the case (SOC) in 
January 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2005.

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In February 2007, the Board issued a decision denying other 
claims for which an appeal had been perfected, but remanded 
the claim for section 1151 compensation benefits to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
(as reflected in a June 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The Veteran sustained ruptured posterior capsule and 
retinal detachment of the left eye as a result of May 2003 
cataract surgery at a VA medical facility, both of which have 
been medically identified as foreseeable risks of such 
surgery.

3.  The only competent, probative medical opinion to address 
the question of whether the Veteran's additional left eye 
disability resulting from the May 2003 surgery and subsequent 
treatment was due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA physicians, or an event not reasonably foreseeable 
in connection with VA medical treatment, weighs against the 
claim.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional left eye disability resulting from May 
2003 cataract surgery and subsequent treatment at a VA 
medical facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2004 pre-rating letter and a March 
2007 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for section 1151 compensation, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The September 
2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the March 2004 
letter.  Hence, this letter meets Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirements.

The Board notes that if section § 1151 compensation is 
awarded, the underlying disability is treated in the same 
manner as if service connected.  As such, to whatever extent 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-pertinent to five elements of a claim 
for service connection, to include disability rating and 
effective date-are applicable to this claim, the appellant 
was provided such notice in the March 2007 post-rating 
letter.  After issuance of the March 2007 letter, and 
opportunity for the Veteran to respond, the June 2009 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or supplemental SOC (SSOC), is sufficient 
to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA in-patient and outpatient treatment records, to 
particularly include records concerning the May and July 2003 
left eye surgeries, and the reports of July and August 2007, 
and June 2008 VA examinations..  Also of record and 
considered in connection with the appeal is  the transcript 
of the August 2006 Board hearing, as well as various written 
statements provided by the Veteran and by his friends, 
relatives, and  representative, on his behalf.  The Board 
also finds that no additional action on the claim, prior to 
appellate consideration, is warranted.

The Veteran's representative has requested that the Board 
remand the Veteran's claim to determine whether quality-
assurance records maintained by VA exist and, if so, to 
obtain them for use in deciding the Veteran's appeal.  
However, the Board disagrees. The VA's medical quality-
assurance program consists of systemic health care reviews 
carried out by or for VA for the purpose of improving the 
quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 C.F.R. § 17.500(c) (2008).  
Records and documents associated with the quality-assurance 
program are confidential and privileged and may not be 
disclosed except as provided by law.  See 38 U.S.C.A. § 
5705(a) (West 2002).

Pertinent VA regulations, at 38 C.F.R.§§ 17.500 to 17.511 
(2008), set forth detailed rules regarding the disclosure of 
quality-assurance information both inside and outside VA.  
The statute specifies that "[n]othing in this section shall 
be construed as limiting the use of records and documents 
described in Subsection (a) of this section within the 
Department (including contractors and consultants of the 
Department)."  38 U.S.C.A. § 5705(b)(6) (West 2002).  
Construing this provision, VA regulations state that 
"[a]ccess to confidential and privileged quality-assurance 
records and documents within the Department...is restricted 
to VA employees...who have a need for such information to 
perform their Government duties... and who are authorized 
access by the VA medical facility Director, Regional 
Director, the Under Secretary for Health, or their designees, 
or by the regulations at sections 17.500 through 17.511."  38 
C.F.R.§ 17.508(a) (2008).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization. 

The Board finds that the language of 38 C.F.R. § 3.508(a) may 
not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessary entail their 
disclosure to the Veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2008).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. 
§ 17.511 (2008).

Thus,  in the absence of any specific provision of the 
governing law or regulations that authorizes access to 
quality-assurance records for adjudicative use, the Board 
finds that it is not required to obtain such records pursuant 
to the duty to assist under the VCAA. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

The Veteran filed his claim for § 1151 compensation benefits 
in January 2004.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

During the pendency of this claim, the regulation 
implementing the provisions of 
38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 
38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 
C.F.R. § 3.361 to implement the provisions of the revised 
statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed 
on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its June 2009 SSOC, 
the RO cited to and applied the provisions of 38 C.F.R. § 
3.361.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped.  VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA 
(i) failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) 
furnished the hospital care, medical or surgical treatment, 
or examination without a veteran's or, in appropriate cases, 
his representative's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional left eye disability resulting from May 
2003 cataract surgery and subsequent treatment at a VA 
medical facility must be denied.

VA hospital discharge records dated in September 1987 and 
June 1988 reflect that the Veteran had diminished vision in 
his left eye due to an injury involving steel filings that 
occurred in 1976.  The injury resulted in macular and 
choroidal scars.  

An April 2003 VA outpatient treatment record reflects that 
the Veteran had a cataract of the left eye.  The risks of 
surgery were explained, which included total blindness.  A 
May 19, 2003 operation report reflects that the Veteran 
underwent a phacoemulsification with posterior chamber lens 
implant, left eye; anterior vitrectomy; and anterior chamber 
lens placement.  During the procedure, the posterior capsule 
ruptured due to the previous scarring and a vitrectomy was 
performed followed by an anterior chamber lens placement.  
The follow day, he had no complaints and the VA physician 
noted a satisfactory result.  The Veteran was advised to 
immediately return to the eye clinic or triage in he had 
increased pain or decreased vision.  

A July 24, 2003 VA outpatient treatment record reflects the 
Veteran's complaints that he was "going blind" in his left 
eye.  He said that he had been gradually losing his vision 
over the past 5 days.  The next day, he was seen by a retina 
specialist, who noted a bullous superior retinal detachment 
and that the macula appeared "off".  Pars plana vitrectomy 
and possible scleral buckle to repair the tear was planned.  
A July 29, 2003 pre-operative note reflects that the risks of 
surgery were explained to the Veteran, and he underwent 
surgery (pars plana vitrectomy and laser) to repair the tear 
without complication.  In August 2003, it was noted that the 
left eye had "good laser around superior tear" but there 
was still a gas bubble and chorioretinal atrophy around the 
tear.  Later that month, it was noted that "good laser" 
surrounded the superior break and the retina was attached.  
An October 2003 record noted extensive retinal atrophy.

In a January 2005 letter, Dr. Fisher, a private physician, 
stated that there was no improvement in the Veteran's left 
eye with corrective lenses.  She noted that anterior 
evaluation of the left eye revealed a mild conjunctivitis and 
an anterior chamber intraocular lens implant.  Dilated fundus 
exam revealed an old central retinal detachment with laser 
repair and scarring in the left eye.  She stated that vision 
in the left eye could not be improved due to damage incurred 
from the retinal detachment.

In April 2005, the Veteran submitted Internet research, which 
reflects that retinal detachment is a risk of cataract 
surgery especially if complications occur involving a broken 
capsule.

The reports of July and August 2007 VA examinations reflect 
that vision in the Veteran's left eye was limited to light 
perception with extensive scarring of the retina.  The August 
2007 VA examiner opined that posterior capsular rupture 
during phacoemulsification (cataract surgery) is not uncommon 
especially if there is a traumatic cataract, such as in this 
case.  The examiner also opined that there was an increased 
risk of retinal detachment due to this complication and that, 
without commenting on the level of the surgeon's skill, the 
sequence of events was consistent with good medical practice 
following such complications.  The examiner also noted that 
the VA physician had stressed that the Veteran return if 
decreased vision or pain developed and that the Veteran had 
waited five days before seeking treatment.  Under these 
circumstances, the examiner opined that she did not see any 
negligence on the part of VA staff or doctors.  

The report of the June 2008 VA examination reflects that the 
examiner's opinion that the increased risks involving the 
removal of a traumatic cataract are well known and that the 
most common risks are ruptured posterior capsule and retinal 
detachment.  The examiner noted that the records indicate 
that the Veteran was informed of these risk factors and that 
the August 2007 VA examiner, an ophthalmologist, had opined 
that there was no indication of carelessness, negligence or 
similar instance by the surgeon or the staff that would have 
changed the end result.  

Although the Veteran has not made specific allegations of 
negligence, in various statements and during the August 2006 
Board hearing, he made general complaints regarding the 
length of the surgery, the complications that arose during 
the surgery, and that fact that the surgeon had to get 
another lens during the surgery.  

The evidence reflects that the Veteran has additional left 
eye disability resulting from retinal detachment following 
the May 2003 cataract surgery.  Hence, the Board turns to 
question of whether there is evidence of carelessness, 
negligence, lack of proper skill, error in judgment or fault 
on the part of VA, or an event that was not reasonably 
foreseeable.  The only medical opinion to directly address 
this question weighs against the Veteran's claim.  The August 
2007 and June 2008 VA examiners both opined that the rupture 
of the posterior chamber and the retinal detachment were 
common risks associated with the May 2003 cataract surgery.  
This is also supported by the Internet research submitted by 
the Veteran.  Moreover, the risks of the surgery were 
explained to the Veteran, including the possibility of 
blindness.  The August 2007 examiner also opined that there 
was no evidence of fault on the part of VA staff associated 
with the May 2003 surgery or the subsequent treatment to 
repair the retinal detachment in July 2003.    

Thus, the competent medical evidence supports a finding that 
the ruptured posterior capsule and retinal detachment were 
reasonably foreseeable events in the context of the surgery 
performed.  Moreover, there is no medical suggestion 
whatsoever of any failure of VA to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Rather, the only medical opinion to address 
whether there was negligence or other fault on the part of VA 
health care professionals weighs against the claim.

The Board notes that the August 2007 VA examiner's conclusion 
was based on an examination of the Veteran and the pertinent 
medical evidence.  As such, the Board considers this opinion 
to be of great probative value in this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
existing medical evidence or opinion that contradicts this 
medical opinion, and, in fact, supports the claim.

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered the oral and  
written arguments advanced by the Veteran, as well statements 
made by his friends, family and representative, on his 
behalf.  However, as noted above, this claim turns on the 
medical matters of whether there exists a medical 
relationship between any additional disability and VA medical 
or surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without appropriate medical 
training and expertise, neither the Veteran nor any of the 
above-referenced individuals is competent to provide a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left eye 
disability resulting from May 2003 cataract surgery and 
subsequent treatment at a VA medical facility, are not met; 
hence, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional left eye disability resulting from  
May 2003 surgery and subsequent treatment at a VA medical 
facility, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


